IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                                             June 20, 2006 Session

                   STATE OF TENNESSEE v. MARY ANN McNEILLY

                      Direct Appeal from the Criminal Court for Franklin County
                                 No. 16043    J. Curtis Smith, Judge


                       No. M2005-02184-CCA-R3-CD - Filed November 22, 2006



DAVID G. HAYES, Judge, concurring in part; dissenting in part.


        I join with my colleagues in all respects, save one, I would affirm the sentence as imposed.



        The appellant challenges the excessiveness of her sentence based upon her contention that

the trial court failed to consider enhancing or mitigating factors on the record. I would agree, as

noted below, that while the trial court did not make specific reference to a numbered enhancing or

mitigating factor, the trial court did implicitly consider these factors in its sentencing determination.

Nonetheless, after de novo review, the majority, finding enhancement factor (11) applicable,

accordingly reduces the confinement period from ten days to five days.1 In State v. Troutman, 979
S.W.2d 271, 274 (Tenn. 1998), our supreme court expressly held that the trial judge in a

misdemeanor case is not required to make specific findings with regard to enhancing or mitigating

factors. The majority agrees with the appellant’s argument that the trial court’s failure to “state on

the record that it had considered [sentencing] principles” is fatal error, citing as authority State v.

Beck, 950 S.W.2d 44, 47 (Tenn. Crim. App. 1997).

        1
            The majority also gives “slight” mitigating consideration to the appellant’s lack of a prior criminal history.
         The decision in Beck, however, preceded Troutman, which expressly overruled all cases

inconsistent with its holding, and I find nothing in Troutman which requires the sentencing judge

to pronounce, from the bench prior to imposing a sentence, words to the effect that “principles of

sentencing have been considered.”



         Moreover, it is unclear how the failure to make such a pronouncement from the bench is fatal

to the sentencing decision if the court is neither required to make any finding on the record or even

to conduct a sentencing hearing if not requested. Following Troutman, this court has routinely held

that failure to make specific reference to the principles of sentencing is not required, instead only

requiring that the sentence reflects consideration of the principles. State v. Thomas Lee Phillips, No.

E2004-00760-CCA-R3-CD (Tenn. Crim. App. at Knoxville, Aug. 3, 2005) (lack of explicit findings

of enhancing and mitigating factors is “no basis for holding trial court in error”); see also State v.

Brenda F. Jones, No. W2002-00751-CCA-R3-CD (Tenn. Crim. App. at Jackson, July 29, 2003);

State v. Thomas Wayne Shields, W2000-01524-CCA-R3-CD (Tenn. Crim. App. at Jackson, Jan. 4,

2002).



         I find implicit within the trial court’s sentencing determination consideration of the nature

and circumstances of the criminal conduct, consideration of the lack of a criminal history, and

consideration of the appellant’s age. Finding no error in the application of sentencing principles, nor

finding that the sentence is excessive, I would affirm the sentence as imposed.

                                                        _______________________________

                                                        DAVID G. HAYES, Judge


                                                  -2-
-3-